Citation Nr: 0710399	
Decision Date: 04/11/07    Archive Date: 04/25/07

DOCKET NO.  04-01 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to a rating in excess of 10 percent for bilateral 
hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty for approximately 20 years 
and retired in February 1979.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a November 1999 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  That decision denied an increased 
(compensable) rating for bilateral hearing loss.  The veteran 
timely appealed and a statement of the case (SOC) was issued.  
No substantive appeal was filed.  When the veteran filed a 
claim to reopen in October 2003, he was provided with a 
December 2003 letter which indicated that the SOC mentioned 
above had been sent to the wrong representative.  To correct 
this mistake, the RO discontinued processing the October 2003 
claim and allowed the veteran to submit a substantive appeal 
as to the November 1999 rating determination, which he did.  
In a May 2004 rating decision, service connection for 
tinnitus was granted and assigned a maximum 10 percent 
disability rating.  That issue is no longer on appeal.  The 
noncompensable rating in effect for the veteran's service-
connected hearing impairment was increased to 10 percent, 
effective from September 1999.  The appeal continues.  

In January 2007, the veteran and his wife testified at a 
personal hearing before the undersigned Veterans Law Judge.  
A copy of the transcript of that hearing is of record.


FINDING OF FACT

Audiometric testing in December 2003 revealed hearing loss 
consistent with no more than Level III hearing acuity in the 
right ear and Level VI hearing acuity in the left ear (the 
left ear was based on an exceptional pattern of hearing 
impairment).  




CONCLUSION OF LAW

The criteria for an increased evaluation for bilateral 
hearing loss, currently evaluated as 10 percent disabling, 
have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.321, 
4.85, 4.86, Diagnostic Code (DC) 6100 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Assist and Notify

The United States Court of Appeals for Veteran Claims (Court) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.  

VA satisfied this duty by means of a letter to the veteran 
from the RO dated in December 2003.  By means of this 
document, the veteran was told of the requirements to 
establish an increased rating, of the reasons for the denial 
of his claim, of his and VA's respective duties, and he was 
asked to provide information in his possession relevant to 
the claims.  In addition to providing the VCAA laws and 
regulations, additional documents of record, to include the 
rating decisions of record, the SOC and SSOCs have included a 
summary of the evidence, all other applicable law and 
regulations, and a discussion of the facts of the case.  Such 
notice sufficiently placed the veteran on notice of what 
evidence could be obtained by whom and advised him of his 
responsibilities if he wanted such evidence to be obtained by 
VA.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Although the claim was initially denied prior to the 
enactment of VCAA, after passage of the VCAA, the RO sent the 
veteran the above mentioned letter in December 2003 which 
included discussion of the VCAA laws and regulations.  A VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  However, the Board finds that any defect with 
respect to the timing of the VCAA notice requirement was 
harmless error.  After receipt of the content-complying 
letter in 2003, his claim was readjudicated based upon all 
the evidence of record as evidenced by a May 2004 rating 
decision and the issuance of a May 2004 SSOC.  There is no 
indication that the disposition of his claim would not have 
been different had he received pre-AOJ adjudicatory notice 
pursuant to section 5103(a) and § 3.159(b).  Accordingly, any 
such error is nonprejudicial.  See 38 U.S.C. § 7261(b)(2).  
Also see Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 
2006).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service connection claim, 38 C.F.R. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonable contemplated by the application.  
Dingess/Hartman, slip op. at 473.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is warranted.  Id.  

In the present appeal, as indicated above, the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate his claim for an increased rating.  
While he was provided with notice of the type of evidence 
necessary to establish higher disability ratings, he was not 
provided with notice of the type of evidence necessary to 
establish an effective date for the disability on appeal.  
Despite the inadequate notice provided to the veteran on this 
element, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  Based on 
the decision below, any question as to the appropriate 
effective dates to be assigned is rendered moot.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002 & Supp. 2005); 38 C.F.R. § 
3.159(c)(4) (2006).  VA examination reports are of record, to 
include the most recent evaluation report from December 2003.  
The evidence of record is sufficient to make a decision 
without obtaining additional VA examinations.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts is required to comply with the duty to assist.  
38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.  

Increased Ratings

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2005); 
38 C.F.R. Part 4 (2006).  Separate rating codes identify the 
various disabilities.  38 C.F.R. Part 4.  In determining the 
current level of impairment, the disability must be 
considered in the context of the whole-recorded history, 
including service medical records.  38 C.F.R. §§ 4.2, 4.41 
(2006).  The determination of whether an increased evaluation 
is warranted is based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2006).  

Under the laws administered by VA, the Secretary shall 
consider all information and lay and medical evidence of 
record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 
2005); 38 C.F.R. § 4.3.

Effective June 10, 1999, certain regulatory changes were made 
to the criteria for evaluating audiological disabilities.  
See 64 Fed. Reg. 25,202-210 (1999) (now codified at 38 C.F.R. 
§§ 4.85 - 4.87 (2006).  As noted in the RO's letter to the 
veteran in December 2003, the RO determined that the current 
claim for an increased rating for hearing loss ensued 
following the November 1999 rating decision.  As the 
veteran's claim for an increased rating was filed in 
September 1999, only the new regulations are for application.  

Disability ratings for hearing impairment are derived by a 
mechanical application of VA's Schedule for Rating 
Disabilities (Rating Schedule) to the numeric designations 
assigned after audiometric evaluations are rendered.  
Lendenmann v. Principi, 3 Vet. App. 345 (1992).  Under the 
Rating Schedule, evaluations of bilateral defective hearing 
range from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
speech discrimination tests, together with the average 
hearing threshold levels as measured by pure tone audiometry 
tests in the frequencies 1,000, 2,000, 3,000, and 4,000 
cycles per second.  To evaluate the degree of disability for 
bilateral service-connected hearing loss, the rating schedule 
establishes eleven (11) auditory acuity levels, designated 
from level I for essentially normal acuity through level XI 
for profound deafness.  38 C.F.R. §§ 4.85, 4.87 and DCs 6100-
6110 (2006).

Additionally, the regulations provide that in cases of 
exceptional hearing loss, i.e., when the puretone threshold 
at each of the four specified frequencies (1000, 2000, 3000, 
and 4000 Hertz) is 55 decibels or more, the rating specialist 
will determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIA, whichever 
results in the higher numeral.  See 38 C.F.R. § 4.85.  Each 
ear will be evaluated separately.  See Id.; see also 38 
C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) 
provide that when the puretone threshold is 30 decibels or 
less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIA, whichever results in the higher numeral.  Id.  
That numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.

On the authorized audiological evaluation in October 1999, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
45
55
80
85
LEFT
40
45
55
70
75

Pure tone threshold averages were 66 decibels in the right 
ear and 61 decibels in the left ear.  Speech audiometry 
revealed speech recognition ability of 96 percent in the 
right ear and 100 percent in the left ear.

These results are consistent with Level II hearing impairment 
in each ear.  In such a case, the numeric designations 
correlate under Table VII to a noncompensable disability 
rating.  See 4.85.  At 2000 Hertz, the puretone thresholds 
were less than 70 decibels bilaterally, and this alone 
establishes the veteran did not have an exceptional pattern 
of hearing impairment at the time of this evaluation.  See 
38 C.F.R. § 4.86.  

A more recent VA audiological examination was conducted in 
December 2003.  Pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
40
60
80
85
LEFT
30
30
75
75
80

Average puretone thresholds of 66 in the right ear and 68 in 
the left ear were reported.  Speech audiometry revealed 
speech recognition ability of 86 percent in the right ear and 
88 percent in the left ear.

These findings are consistent with Level III hearing 
impairment for each ear.  In such a case, the numeric 
designations correlate under Table VII to a noncompensable 
disability rating.  See 38 C.F.R. § 4.85.  However, the 
audiological findings demonstrate an exceptional pattern of 
hearing impairment in the left ear.  See 38 C.F.R. § 4.86(b).  
Applying Table VIA, the left ear is considered to have Level 
VI hearing impairment.  In such a case, the numeric 
designations correlate under Table VII to a 10 percent 
disability rating.  See 38 C.F.R. § 4.85.  

At the January 2007 personal hearing, the veteran and his 
wife provided testimony in support of his claim.  It was 
argued that the results from the December 2003 evaluation 
provided for an increased rating for hearing impairment.  The 
transcript of the hearing reflects that it was explained to 
the veteran that he had misread the chart in that he had 
assigned a rating for his right ear pursuant to the 
exceptional patterns as discussed above.  This was incorrect 
in that only the left ear demonstrated and exceptional 
pattern of hearing impairment which allowed for assignment of 
a rating pursuant to Table VIA which resulted in a higher 
evaluation for that ear.  

In conclusion, it is noted that there is no other pertinent 
medical evidence of record that would entitle the veteran to 
a higher rating for bilateral hearing loss.  As demonstrated 
above, when evaluating service-connected hearing loss, 
disability ratings are derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are performed.  See Lendenmann, 
supra.  Accordingly, the veteran's own contentions regarding 
the level of his hearing loss, as well as any diagnosis and 
treatment, are insufficient to establish entitlement to a 
higher evaluation for bilateral hearing loss under the 
provisions of 38 C.F.R. § 4.85 and 4.86.  See also Espiritu, 
supra.  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 3.102, 4.3 (2006).  As the audiological findings 
demonstrate a level of severity consistent with no more than 
the currently assigned 10 percent evaluation, the 
preponderance is against the veteran's claim for an increase, 
and it must be denied.  Gilbert, supra.  


ORDER

An increased evaluation for bilateral hearing loss, currently 
evaluated as 10 percent disabling, is denied.  




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


